DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.
Regarding amended claim 1, the applicant argues that the secondary reference TESHIMA (US 20160197023) does not disclose a device comprising a metal formation on a top surface of the semiconductor device in plan view, the metal formation “… having at least a portion that overlaps the semiconductor layer …” (see arguments page 1).  This argument is unpersuasive because TESHIMA discloses, in figure 10, a metal layer 102c that extends to the top surface of the semiconductor device (see fig 10A) and which overlaps the semiconductor layer 112 along a horizontal axis in fit 10B.  The examiner notes that the claim does not require that the metal layer overlap the semiconductor layer along a specific direction.  Additionally, TESHIMA discloses, in fig 3F, a more detailed view of the making of the device, which shows that the metal layer 102c extends over a top surface of semiconductor layer 300.  
/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811